DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/).
Regarding claim 1: Lee teaches an electrical connector 2 comprising: an insulative housing 25 having a rear base (at 25; Fig. 3) and a front tongue 251; a plurality of contacts 26 extending rearward through the base and exposing to the tongue (see Figs. 6-7); an outer cover 21 enclosing the insulative housing 25 to define a rear chamber 210 therebetween (Fig. 3); and a sealing member 27 formed in the chamber (see Fig. 7) to seal an interface between the base and the outer cover (see Fig. 7 for the seal located between the base, within, and the outer cover located outside) and an interface between the base and the contacts (see Fig. 7 for the seal located between the base, within, and the contacts extending through and to an outside); wherein the base (at 25; Fig. 3) has a rear face (at 25) and a rib (e.g. rib located above terminals 26; see Fig. 4) protruding rearward from the rear face into the rear chamber (see Fig. 3 and 5).  
Regarding claim 2: Lee teaches all the limitations of claim 1 and further teaches wherein the outer cover 21 is insulative (see Para. 0019-0020).  
Regarding claim 3: Lee teaches all the limitations of claim 2 and further teaches further comprising a metallic shell 211 enclosing the outer cover 21 (e.g. see Fig. 3 for portions of 211 enclosing ends of the outer cover at 215; Fig. 3).  
Regarding claim 4: Lee teaches all the limitations of claim 1 and further teaches wherein each of the plurality of contacts 26 has a tail (at 26; Fig. 7) with an embedded portion (e.g. portions located within seal 27; Fig. 7) and a soldering portion (e.g. distal end of terminals 26; Fig. 7), the embedded portion dividing the chamber into an upper region and a lower region larger in area than the upper region, and the rib is disposed in the lower region (e.g. the rib is located in a region that is larger/wider than its opposing region; see Figs. 3 and 5).  
Regarding claim 5: Lee teaches all the limitations of claim 4 and further teaches wherein the embedded portions of the plurality of contacts 26 span a transverse extent less than a transverse extent of the rib (e.g. the embedded portions of the contacts is less than the rib since the rib is fully enclosed by the seal and the contacts extend throughout; see Fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having a rear seal and an insulative housing within having a protruding portion and contacts extending from a rear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833